UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6840



LARRY GARY, JR.,

                                              Plaintiff - Appellant,

          versus


B. E. DAVID; R. L. HOPPER; R. H. SIZEMORE; B.
S. DOBBS,

                                           Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-00-572-1)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Gary, Jr., Appellant Pro Se.     Fred Thurman Hamlet, Sr.,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Gary, Jr., appeals from the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error. In

the briefing order, Gary was warned that this court would not

consider issues not specifically raised in his informal brief. See

Local R. 34(b).    Nonetheless, Gary’s informal brief does not

challenge the district court’s finding that he had filed his

complaint outside the three-year limitations period, but instead

addresses the merits of his claims.   Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2